FILED
                              NOT FOR PUBLICATION                            NOV 26 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JENNIFER F. ENCARNACION, AKA                     No. 12-71863
Jennifer F. Lu Gallindo
                                                 Agency No. A078-444-408
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jennifer F. Encarnacion, a native and citizen of Peru, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law. Coronado v. Holder, 759 F.3d 977, 982 (9th

Cir. 2014). We deny the petition for review.

      Under the modified categorical analysis, the abstract of judgment, the

minute order, and the felony complaint, taken together, show that Encarnacion pled

guilty to possession for sale of methamphetamine under California Health & Safety

Code § 11378. See id. at 984-86; Cabantac v. Holder, 736 F.3d 787, 793-94 (9th

Cir. 2013) (per curiam) (Where “the abstract of judgment or minute order specifies

that a defendant pleaded guilty to a particular count of the criminal complaint or

indictment, we can consider the facts alleged in that count.”); United States v.

Snellenberger, 548 F.3d 699, 701-02 (9th Cir. 2008) (en banc) (per curiam) (a

minute order is sufficiently reliable to be used in applying the modified categorical

approach in tandem with a complaint). Accordingly, the agency properly

concluded that the Department of Homeland Security presented clear and

convincing evidence that Encarnacion is removable under 8 U.S.C.

§ 1227(a)(2)(A)(iii), (B)(i).

      Encarnacion’s contention that the BIA engaged in impermissible fact-

finding is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-71863